Opinion by
Cole, J.
The issue is whether the fish were packed in oil. Several samples were admitted in evidence and the only witness produced was a Government chemist at the port of entry, who testified in behalf of the plaintiff. The record presented was very meager, but it is undisputed that the fish as imported contained vegetable oil. Following Strchmeyer v. Untied States (5 Ct. Cust. Appls. 527, T. D. 35175) the merchandise was held to be properly dutiable as assessed. United States v. Marks Co. (29 C. C. P. A. 77, C. A. D. 173) distinguished.